Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 20: The present invention is directed to an information processing apparatus configured to set a split position on pages of a set of documents. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of extract a plurality of character strings from the read image, each character string being associated with a corresponding one of the plurality of specified items contained in the plurality of documents and included in the item information, in response to extracting the plurality of character strings associated with the item information from the read image, set a split position, the split position being a position at which to split out a portion of the read image as a set of documents, the portion being a portion of the read image from a first page where the extracting has begun to a last page containing a last extracted character string in the plurality of documents, and output the read image split in accordance with the split position. These limitations and in view of Applicant's remarks on 2/9/2022, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675